Citation Nr: 1512123	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  03-01 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for prostate cancer, claimed as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Attorney Sean A. Ravin


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 


INTRODUCTION

The Veteran has no record of active duty ("AD") in the Armed forces of the United States.  He was a member of the Army National Guard (ARNG) from October 1971 to October 1977, during which time he served on various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) between April 1974 and October 1977.  Although it is unclear from the present record whether the appellant meets the requirements to qualify as a veteran under the laws and regulations governing VA benefits (see 38 U.S.C.A. 101(22), (23), (24)), for the purpose of the present decision, we will continue to address him as "the Veteran."  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2001 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  In a December 2004 decision, the Board denied the Veteran's claim of entitlement to service connection for prostate cancer, claimed as due to exposure to herbicide agents.  Veteran's claim of entitlement to service connection for prostate cancer, claimed as due to exposure to herbicide agents.  The Veteran subsequently appealed the issue to the United States Court of Appeals for Veterans Claims (Court).  While that case was pending at the Court, the Veteran's attorney and the VA Office of General Counsel filed a joint motion to vacate the Board's decision and remand the case for readjudication.  In a December 2005 Order, the Court granted the joint motion, vacated the Board's December 2004 decision, and remanded this matter to the Board.  The Board remanded the Veteran's claim for additional development in May 2006, and then again for certification of the Veteran's service in February 2011.  

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board previously remanded this issue for the AMC to provide verification that the Veteran was exposure to herbicides as a cause of his prostate cancer while on active duty.  As specifically stated in remand directive # 1, the Washington State Army National Guard and Texas State Army National Guard were to be contacted and requested to certify whether any of the Veteran's service with those organizations was federalized service under the appropriate regulations, and if so, to specify the dates thereof.  The directive went on to state that if the records did not exist or it became apparent that further efforts to obtain them would be futile, to then notify the Veteran in accordance with 38 C.F.R. § 3.159(e), and to ask him to provide any such information in his possession.  

In April 2011 and June 2012, respectively, the Washington and Texas State National Guards responded to a March 2011 request for certification of the Veteran's service.  Both organizations responded that they were unable to provide any further documentation regarding the Veteran's service.  Specifically, the Washington National Guard wrote that they were unable to provide any information to support the Veteran's claim, because the records on their equipment maintenance were kept on file for only 6 years.  In May 2012 the RO sent a letter to the Veteran, informing him that information regarding the evaluation of his claim had been delayed, and to send in any records in his possession that would assist in processing his claim.  After receiving the Washington National Guard's response that the equipment records had been destroyed, the RO did not notify the Veteran that the records did not exist.  

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (emphasis added).  The Court has indicated, additionally, that if the Board proceeds with a final disposition of an appeal and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance. Id.  

Under 38 C.F.R. § 3.159(e), when VA becomes certain that Federal records do not exist or that further efforts to obtain them would be futile, then VA must provide the appellant with oral or written notice of that fact.  38 C.F.R. § 3.159(e).  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA would take regarding the claim, and notice that the appellant is ultimately responsible for providing the evidence.  Id.  No such notice was provided to the appellant in this matter.  Although the RO sent the Veteran a letter requesting any records he may have in his possession, it did not inform the Veteran that any records at the Washington National Guard with respect to their equipment had been destroyed.  In light of the foregoing, the Board is of the opinion that the Veteran should be provided with 38 C.F.R. § 3.159(e) notification that records at the Washington and Texas National Guards certifying his alleged service do not exist.

Accordingly, the case is REMANDED for the following action:

1. Notify the Veteran and his attorney in accordance with 38 C.F.R. § 3.159(e) that the records that were attempted to be obtained from the Texas and Washington National Guards did not exist, and ask the Veteran to provide any such information in his possession.  

2. After the above is complete, readjudicate the 
Veteran's claim.  If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his attorney, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



